Order entered August 5, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-22-00265-CV

                      ROBERT HENDRICKS, Appellant

                                       V.

         AMERICAN ZURICH INSURANCE COMPANY, Appellee

              On Appeal from the 162nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-13-06258

                                    ORDER

      On June 13, 2022, we granted appellant a forty-five day extension of time to

file his brief to allow an opportunity for him to be considered by the Dallas

Volunteer Attorney Program’s Pro Bono Program. Before the Court is appellant’s

August 2, 2022 motion for extension of time to file his brief. Appellant does not

explain why the extension is necessary nor specify the length of the extension he

seeks. Accordingly, we GRANT the motion to the extent we ORDER the brief be

filed no later than September 6, 2022. Because the brief was first due June 17,
2022, we caution appellant that further extension requests will be disfavored and

failure to file the brief may result in dismissal of the appeal without further notice.

See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).

                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE